          Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 1 of 24




 1   CURTIS J. BUSBY
     Nevada Bar No. 6581
 2   BOWMAN AND BROOKE LLP
     2901 North Central Avenue, Suite 1600
 3   Phoenix, Arizona 85012
     (602) 643-2300 (Telephone)
 4   (602) 248-0947 (Facsimile)
     curtis.busby@bowmanandbrooke.com
 5
     ROBERT A. NERSESIAN
 6   Nevada Bar No. 2762
     NERSESIAN & SANKIEWICZ
 7   528 S. Eighth Street
     Las Vegas, Nevada 89101
 8   (702) 385-5454 (Telephone)
     vegaslegal@aol.com
 9
     Attorneys for Defendant Caterpillar Inc.
10
11                              UNITED STATES DISTRICT COURT
12                                       DISTRICT OF NEVADA
13   ARLA BREE SMITH, individually,                    Case No.
14                         Plaintiff,
15   v.                                                DEFENDANT CATERPILLAR INC.’S
                                                       NOTICE OF REMOVAL TO FEDERAL
16   RICHARD DANIEL WHELDEN,                           COURT
     individually; CATERPILLAR INC.; DOE
17   INDIVIDUALS 1-20, inclusive; and ROE
     CORPORATIONS 1-20, inclusive,
18
                           Defendants.
19
20           Defendant Caterpillar Inc. ("Caterpillar"), hereby submits this Notice of Removal
21   pursuant to the provisions of 28 U.S.C. §§ 1332, 1441, and 1446. The grounds for removal are
22   as follows:
23                                           BACKGROUND
24           1.      Plaintiff filed this action on September 16, 2020, in the District Court of Clark
25   County, Nevada, styled Arla Bree Smith, individually, Plaintiff, v. Richard Daniel Whelden,
26   individually, Caterpillar Inc., Doe Individuals 1-20, inclusive, and Roe Corporations 1-20,
27   inclusive, Defendants, Case No. A-20-821308-C. See Summons and Complaint, attached hereto
28   as Exhibit A.

     23335981
       Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 2 of 24




 1          2.     The Summons and Complaint were served on Caterpillar on October 6, 2020.

 2          3.     Caterpillar has not answered Plaintiff's Complaint.

 3          4.     Defendant Whelden was served with the Summons and Complaint on October

 4   10, 2020.

 5          5.     The Summons and Complaint against Caterpillar is attached as Exhibit A.

 6          6.     The Summons and Complaint against Defendant, Wheldon, is attached as Exhibit

 7   B.

 8          7.     Exhibits A and B constitute all process, pleadings, and orders served upon such

 9   defendants.

10          8.     Defendant Whelden has not answered Plaintiff's Complaint.

11          9.     Defendant Whelden consents to removal.

12          10.    There are no other defendants. Removal is therefore proper pursuant to 28 U.S.C.

13   § 1446.

14                                      COMPLETE DIVERSITY

15          11.    Plaintiff is a resident of Clark County, Nevada. Ex. A ¶ 1.

16          12.    Plaintiff admits Caterpillar is a foreign corporation. Ex. A ¶ 3.

17          13.    Whelden is a resident of the State of Arizona. Ex. A ¶ 2.

18          14.    There are no other defendants.

19          15.    Complete diversity exists among the parties for this Court to exercise diversity

20   subject matter jurisdiction over this matter. 28 U.S.C. § 1332(a)(1).

21                                  AMOUNT IN CONTROVERSY

22          16.    This Court has original subject matter jurisdiction over this action pursuant to 28

23   U.S.C. § 1332(a) because the amount in controversy exceeds the sum or value of $75,000.00,

24   exclusive of interest and costs.

25          17.    Whether the amount in controversy requirement is satisfied is determined by

26   reference to the economic benefit plaintiff is trying to protect. See Buckeye Recyclers v. CHEP

27   USA, 228 F. Supp. 2d 818 (S.D. Ohio 2002).

28          18.    Here, plaintiff allegedly sustained injuries to “her head, neck, back, bodily limbs,

     23335981                                  2
       Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 3 of 24




 1   organs, and systems [from the incident,] all or some of which conditions may be permanent and

 2   disabling in nature. . . .” Ex. A ¶ 12. Upon information and belief, plaintiff also sustained injury

 3   to her lumbar spine. Additionally, plaintiff alleges that her care and treatment are "continuing

 4   and shall continue into the future at a presently unascertainable amount,” Ex. A ¶ 13, which

 5   Caterpillar is informed and believes will be provided, at least in part, by an orthopedic surgeon

 6   with whom plaintiff is currently treating. Thus, plaintiff seeks her past and future medical

 7   expenses allegedly incurred as a result of the incident. Ex. A ¶¶ 12–13, Prayer for Relief.

 8          19.     Upon information and belief, plaintiff has not yet gathered all medical bills

 9   regarding her past medical treatment. Moreover, plaintiff has not quantified the future medical

10   expenses that she will allegedly incur. See Ex. A ¶ 14. It follows that, based upon plaintiff’s alleged

11   medical damages alone, the amount in controversy in this matter is substantially higher than

12   $75,000 because the claim is based upon incomplete medical billing records and plaintiff seeks

13   “unascertainable" future medical expenses in this lawsuit.

14          20.     In addition to past and future medical expenses, plaintiff also seeks to recover for

15   general damages, lost wages, reasonable attorneys' fees and costs incurred. Ex. A at 6, ¶ 4.

16          21.     Thus, it is facially apparent from the Complaint that the amount in controversy

17   exceeds $75,000.00.

18                                            TIMELY FILED

19          22.     This action first became removable on October 6, 2020, when Caterpillar was

20   served a copy of Plaintiff's Complaint. Because this Notice of Removal is filed within thirty (30)

21   days after Caterpillar’s receipt of plaintiff's Complaint, this Notice of Removal is timely pursuant

22   to 28 U.S.C. § 1446(b).

23          23.     Because this Notice of Removal is filed within one-year of September 16, 2020, the

24   date of the commencement of this action, this Notice of Removal is timely pursuant to 28 U.S.C.

25   § 1446(b).

26                                     REMOVAL JURISDICTION

27          24.     This Court has removal jurisdiction over this action pursuant to 28 U.S.C. §§ 1332,

28   1441, and 1446.

     23335981                                    3
       Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 4 of 24




 1          25.     Pursuant to 28 U.S.C. § 1441(a), venue of the removed action is proper in this Court

 2   as the district and court embracing the District Court of Clark County, Nevada, the place where

 3   the state action is pending.

 4          26.     In filing this Notice of Removal, Caterpillar does not waive any defenses

 5   available to it in this action or its right to challenge this Court’s personal jurisdiction.

 6          27.     Caterpillar demands a trial by jury.

 7          WHEREFORE, upon the filing hereof, this action is removed from the District Court of

 8   Clark County, Nevada to the United States District Court for the District of Nevada.

 9          DATED this 26th day of October, 2020.

10                                                    BOWMAN AND BROOKE LLP
11
12                                                    By:/s/Curtis J. Busby
                                                          Curtis J. Busby
13                                                        Nevada Bar No. 6581
14                                                        Suite 1600, Phoenix Plaza
                                                          2901 North Central Avenue
15                                                        Phoenix, Arizona 85012-2736
16
                                                           In conjunction with:
17
                                                           ROBERT A. NERSESIAN
18                                                         Nevada Bar No. 2762
19                                                         NERSESIAN & SANKIEWICZ
                                                           528 S. Eighth Street
20                                                         Las Vegas, Nevada 89101
21                                                         Attorneys for Defendant Caterpillar, Inc.
22
23
24
25
26
27
28

     23335981                                    4
       Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 5 of 24



                                    CERTIFICATE OF SERVICE
 1
 2          I hereby certify that on 26th day of October, 2020, I electronically filed the foregoing:

 3   DEFENDANT CATERPILLAR INC.’S NOTICE OF REMOVAL TO FEDERAL

 4   COURT with the clerk of this Court, using the CM/ECF System.

 5                 Garnet E. Beal, Esq.
                   Nevada Bar No.: 12693
 6                 DIMOPOULOS INJURY LAW
 7                 6671 S. Las Vegas Blvd., Suite 275
                   Las Vegas, NV 89119
 8                 O: (702) 800-6000
                   F: (702) 224-2114
 9                 gb@stevedimopoulos.com
10
                   Attorneys for Plaintiff
11
12                                             /s/Jeannette Felix
                                               An employee of Bowman and Brooke LLP
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     23335981                                  5
Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 6 of 24




            EXHIBIT A
                Case 2:20-cv-01977-JCM-NJKElectronically
                                             Document       1 Filed 10/26/20 Page 7 of 24
                                                         Issued
                                                           10/5/2020 8:33 AM


SUMM

                                                   District Court
                                                  CLARK COUNTY,NEVADA
   ARLA BREE SMITH, individually,
                                                                    CASE NO.: A-20-821308-C
                        Plaintiff,
                                                                    DEPT NO.: 23
             VS.


   RI   RD DANIEL WHELDEN, individually;
   CATERPILLAR, INC.:- OE INDIVIDUALS 1-20, inclusive;
   and ROE C           ONS 1-20, inclusive,                                          SUMMONS TO
                                                                                   CATERPILLAR,INC.
                       Defendants.

NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU WITHOUT YOUR BEING HEARD
UNLESS YOU RESPOND WITHIN 20 DAYS. READ THE INFORMATION BELOW.

TO THE DEFENDANT(S): A civil Complaint has been filed by the Plaintiff(s) against you for the relief set forth in the Complaint.


                                                   CATERPILLAR,INC.

        1.          If you intend to defend this lawsuit, within 20 days after this Summons is served on you exclusive ofthe day ofservice,
                    you must do the following:
                   (a)       File with the Clerk of this Court, whose address is shown below, a formal written response to the Complaint
                             in accordance with the rules of the Court, with the appropriate filing fee.
                   (b)       Serve a copy of your response upon the attorney whose name and address is shown below.

        2.          Unless you respond, your default will be entered upon application of the Plaintiff(s) and failure to so respond will
                    result in a judgment of default against you for the relief demanded in the Complaint, which could result in the taking
                    of money or property or other relief requested in the Complaint.
        3.          If you intend to seek the advice of an attorney in this matter, you should do so promptly so that your response may be
                    filed on time.
        4.          The State of Nevada, its political subdivisions, agencies, officers, employees, board members, commission members
                    and legislators each have 45 days after service of this Summons within which to file an Answer or other responsive
                    pleading to the Complaint

                                                                 STEVEN D. G1R/ERSON
Submitted by:                                                    CLERK OF COURT '

        /s/ Garnet E. Beal
                                                                                                                   10/5/2020
  GARNET E. BEAL,ESQ.                                                  DEINTY CLERK                                  Date
  Nevada Bar No.: 12693                                                Reg al Justice Center
  DIMOPOULOS INJURY LAW                                                200 Lewis Avem,te
  6830 S. Rainbow Blvd., Suite 200                                     Las Vegas, NV 89155
  Las Vegas, NV 89118                                                   Robyn Rodriguez
  0:(702)800-6000
  Attorneysfor Plaintiff




                                                        Case Number: A-20-821308-C
     Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 8 of 24
                                                                               Electronically Filed
                                                                               9/16/2020 2:37 PM
                                                                               Steven D. Grierson
                                                                               CLERK OF THE COU
 1   COMP
     GARNET E. BEAL, ESQ.
 2   Nevada Bar No.: 12693
     DIMOPOULOS INJURY LAW
 3   6671 S. Las Vegas Blvd., Suite 275
     Las Vegas, NV 89119                                                    CASE NO: A-20-821308-
 4   0:(702)800-6000                                                                 Department 2
     F:(702)224-2114
 5   gb@stevediMODOUIOS.COM
     Attorneys for Plaintiff
 6
                                                  DISTRICT COURT
 7
                                             CLARK COUNTY, NEVADA
 8
       ARLA BREE SMITH, individually,
 9                                                              CASE NO.:
                          Plaintiff,                            DEPT NO.:
10

11               VS.


12     RICHARD DANIEL WHELDEN, individually;
       CATERPILLAR, INC.; DOE INDIVIDUALS 1-20,
13     i nclusive; and ROE CORPORATIONS 1-20,
       inclusive,                                                             COMPLAINT
14

15                       Defendants.

16

17          Plaintiff Aria Bree Smith, by and through her counsel, GARNET E. BEAL, ESQ. of the

18   DIMOPOULOS INJURY LAW, and for her Complaint against the Defendants, and each of them

19   alleges as follows:

20                                           GENERAL ALLEGATIONS

21          1.         At all times relevant herein, Plaintiff Aria Bree Smith ("Plaintiff") is and was a

22   resident of Clark County, State of Nevada.

23          2.         Upon information and belief at all times relevant herein Defendant Richard Daniel

24   Whelden ("Defendant") is and was a resident of the State of Arizona.

25          3.         Upon information and belief and at all times relevant herein, Defendant

26   CATERPILLAR, INC.("CATERPILLAR") is and was at all times relevant herein, a foreign corporation

27   authorized to conduct business and doing business in the State of Nevada.

28

                                                     Page 1 of6


                                       Case Number: A-20-821308-C
     Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 9 of 24




 1          4.      At all times relevant to these proceedings, Defendant was an authorized agent

 2   and/or employee of CATERPILLAR acting within the course and scope of his agency or

 3   employment.
           5.    The true names and capacities of Defendants named herein as DOES I through X,
4
     and ROE BUSINESS ENTITIES I through X, whether individual, corporate, associate, or otherwise,
 5

 6   are presently unknown to Plaintiff, who, therefore, sues said defendants so designated herein is

 7   responsible in some manner for the events and occurrences referred to herein alleged, and

 8   Plaintiff will request leave of Court to amend this Complaint to insert the true names and
 9
     capacities of DOES I through X, and ROE BUSINESS ENTITIES I through X, when the same have
10
     been ascertained and to join such defendants in this action.
11
            6.      On or about March 6, 2020, Defendant was the operator of a Chevrolet truck and
12
     was in the course and scope of his employment with CATERPILLAR.
13

14          7.      At all times relevant herein, CATERPILLAR is and was the owner of the vehicle

15   operated by Defendant. Defendant operated said vehicle with the full knowledge, permission and

16   consent of CATERPILLAR.
17          8.      On or about March 6, 2020, Plaintiff was operating her 2013 Honda Fit bearing
18
     Nevada license plate PF7184 southbound on Las Vegas Boulevard in Las Vegas, Clark County,
19
     Nevada.
20
            9.      As Plaintiff's vehicle stopped, Defendant, who was traveling immediately behind
21
     Plaintiff, failed to stop for traffic, failed to use due care and collided with the rear of Plaintiff's
22

23   vehicle, thereby causing injuries and damages to Plaintiff.

24                                       FIRST CLAIM FOR RELIEF
                                      (NEGLIGENCE-DEFENDANT WHELDEN)
25
            Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through 9, as
26
     though fully set forth herein.
27
            10.     On or about March 6, 2020, the Defendant had a duty to operate his vehicle in a
28

                                                  Page 2 of6
     Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 10 of 24




 1    careful and prudent manner.

 2           11.     Defendant breached this duty when he operated his vehicle in a negligent, careless

 3    and reckless manner when he failed to pay full attention to driving, failed to use due care and

 4    rear-ended Plaintiff's vehicle, thereby causing damages and injuries to Plaintiff.

 5           12.     By reason of the premises and as a direct and proximate result thereof, Plaintiff

 6    sustained injuries to her head, neck, back, bodily limbs, organs, and systems all or some of which

 7    conditions may be permanent and disabling in nature, all to her general damage in a sum in

 8    excess of $15,000.

 9           13.     By reasons of the premises and as a direct and proximate result of the

10    aforementioned, Plaintiff was required to and did receive medical and other treatment for her

11    injuries received in an expense all to her damage in a sum in excess of $15,000. Said services,

12    care, and treatment are continuing and shall continue in the future, at a presently

13    unascertainable amount, and Plaintiff will amend her Complaint accordingly when the same shall

14    be ascertained.

15           14.     Prior to the injuries complained herein, Plaintiff was an able-bodied person readily

16    and gainfully employed and physically capable of engaging in all other activities for which she was

17    otherwise suited.

18           15.     By reason of the premises a'nd as a direct and proximate result of the Defendants'

19    negligence, Plaintiff has been required to and did lose time from her employment, continues to

20    and shall continue to be limited in each of her activities and occupations which have caused and

21    shall continue to cause Plaintiff's loss of earnings and earning capacity to Plaintiff's damage in a

22    presently unascertainable amount. In this regard, Plaintiff asks leave of this Court to insert said

23    a mount when the same shall be fully ascertained.

24           16.     Plaintiff has been compelled to retain the services of an attorney to prosecute this

25    action and, therefore, entitled to reasonable attorney's fees and costs incurred herein.

26

27

28

                                                  Page 3 of6
     Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 11 of 24



                                         SECOND CLAIM FOR RELIEF
 1                                  (NEGLIGENCE PER SE-DEFENDANT WHELDEN)
 2           Plaintiffs repeats and realleges the allegations contained in Paragraphs 1 through 16, as
 3    fully set forth herein.
 4           17.     Defendant had a duty to operate his vehicle in accordance with the traffic laws of
 5    the State of Nevada.
 6           18.     Defendant violated the laws of the State of Nevada by operating his vehicle in a
 7    negligent, careless and reckless manner, by failing to pay full attention to driving and thus, rear-

 8    ended Plaintiff's vehicle, thereby causing damages and injuries to Plaintiff. Thus, Defendant is
 9    negligent per se.

10           19.     By reason of the premises and as a direct and proximate result thereof, Plaintiff
11    sustained injuries to her head, neck, back, bodily limbs, organs, and systems all or some of which
12    conditions may be permanent and disabling in nature, all to her general damage in a sum in
13    excess of $15,000.
14           20.     By reasons of the premises and as a direct and proximate result of the
15    aforementioned, Plaintiff was required to and did receive medical and other treatment for her
16    i njuries received in an expense all to her damage in a sum in excess of $15,000. Said services,
17    care, and treatment are continuing and shall continue in the future, at a presently
18    unascertainable amount, and Plaintiff will amend her Complaint accordingly when the same shall
19    be ascertained.
20           21.     Prior to the injuries complained herein, Plaintiff was an able-bodied person readily
21    and gainfully employed and physically capable of engaging in all other activities for which she was
22    otherwise suited.
                                          THIRD CLAIM FOR RELIEF
23
                                (NEGLIGENCE ENTRUSTMENT-DEFENDANT CATERPILLAR)
24           Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through 21, as
25   fully set forth herein.
26           22.     CATERPILLAR entrusted said vehicle to Defendant when they allowed him to drive
27   said vehicle.
28

                                                 Page 4 of6
     Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 12 of 24




 1               23.   CATERPILLAR knew or should have known that the Defendant lacked the skill and

 2    necessary training in operating a motor vehicle entrusted to her. As such, CATERPILLAR knew or

 3    should have known of the significant hazards arising from the operating of said motor vehicle on

 4    public streets.

 5               24.   CATERPILLAR knew or should have known that the entrustment of said vehicle to

 6    Defendant would inflict damages to person and property using public streets, including Plaintiff.

 7               25.   CATERPILLAR had a duty to only trust said vehicle to qualified and competent

 8    drivers.

9                26.   CATERPILLAR breached this duty when they entrusted the vehicle to Defendant.

10               27.   By reason of the premises and as a direct and proximate result thereof, Plaintiff

11    sustained injuries to her head, neck, back, bodily limbs, organs, and systems all or some of which

12    conditions may be permanent and disabling in nature, all to her general damage in a sum in

13    excess of $15,000.

14           28.       By reasons of the premises and as a direct and proximate result of the

15    aforementioned, Plaintiff was required to and did receive medical and other treatment for her

16    injuries received in an expense all to her damage in a sum in excess of $15,000. Said services,

17    care, and treatment are continuing and shall continue in the future, at a presently

18    unascertainable amount, and Plaintiff will amend her Complaint accordingly when the same shall

19    be ascertained.

20           29.       Prior to the injuries complained herein, Plaintiff was an able-bodied person readily

21    and gainfully employed and physically capable of engaging in all other activities for which she was

22    otherwise suited.
                                           FOURTH CLAIM FOR RELIEF
23                                (RESPONDEAT SUPERIOR-DEFENDANT CATERPILLAR)
24           Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through 29,as if
25   fully set forth herein.

26           30.       CATERPILLAR entrusted said truck to Defendant in order to generate income and
27    profits.
28           31.       Defendant is and was an employee of CATERPILLAR and under the supervision and

                                                   Page 5 of6
      Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 13 of 24




  1    control of CATERPILLAR at the time of the accident described herein.

 2            32.    At all times relevant herein, Defendant was acting within the scope and course of

 3     his employment with CATERPILLAR at the time of the accident described herein.

 4            33.    By reason of the premises and as a direct and proximate result thereof, Plaintiff

 5     sustained injuries to her head, neck, back, bodily limbs, organs, and systems all or some of which

 6     conditions may be permanent and disabling in nature, all to her general damage in a sum in

 7     excess of $15,000.

 8            34.    By reasons of the premises and as a direct and proximate result of the

 9     aforementioned, Plaintiff was required to and did receive medical and other treatment for her

10     i njuries received in an expense all to her damage in a sum in excess of $15,000. Said services,

•11    care, and treatment are continuing and shall continue in the future, at a presently

12     unascertainable amount, and Plaintiff will amend her Complaint accordingly when the same shall

13     be ascertained.

             -35.    Prior to the injuries complained herein, Plaintiff was an able-bodied person readily

       and gainfully employed and physically capable of engaging in all other activities for which she

       were otherwise suited.

17            WHEREFORE, Plaintiff Aria Smith prays for judgment on all claims for relief as follows:

18            1.     General damages in excess of $15,000.00.

19            2.     Special damages in excess of $15,000.00.

20            3.     Lost wages in an amount yet to be determined.

21            4.     Costs of suit incurred including reasonable attorneys' fees.

22            5.     For such other relief as the Court deems just and proper.

23                   DATED THIS 16th day of September, 2020.
                                                DIMOPOU LOS INJURY LAW
24
                                                         /s/ Garnet E. Beal
25

26                                                GARNET E. BEAL, ESQ.
                                                  Nevada Bar No. 12693
27                                                6830 South Las Vegas Boulevard, #275
                                                  Las Vegas, NV 89119
28

                                                  Page 6 of 6
Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 14 of 24




            EXHIBIT B
Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 15 of 24
Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 16 of 24
Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 17 of 24
Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 18 of 24
Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 19 of 24
Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 20 of 24
Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 21 of 24
Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 22 of 24
Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 23 of 24
Case 2:20-cv-01977-JCM-NJK Document 1 Filed 10/26/20 Page 24 of 24
